Citation Nr: 1201702	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-40 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from February 1952 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.                  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  During the hearing, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or within one year thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of bilateral hearing loss and any incident of service, to include in-service exposure to acoustic trauma.

2.  Tinnitus was not shown in service or for many years thereafter and is not related to active duty.  







CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a letter fully compliant with the provisions of 38 C.F.R. § 3.159(b) and the holding of Dingess/Hartman was furnished to the Veteran in December 2009, prior to the appealed March 2010 rating decision.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Veteran was afforded a fully adequate VA audiological examination in March 2010, conducted by an examiner who reviewed the claims file, performed the audiological testing specified in 38 C.F.R. § 3.385, considered the Veteran's lay history, and offered an etiology opinion supported by a detailed rationale.  The RO also obtained VA treatment records, as well as service treatment records.  The Veteran has not specified any additional relevant treatment from other VA facilities or from non-VA providers for which efforts to obtain corresponding records are necessary.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, certain chronic diseases, including such organic neurological diseases as sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is also pertinent to note that the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 60.     

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, in Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Court determined that tinnitus was among the disorders capable of lay observation, with the Veteran competent to render a continuity-of-symptomatology opinion.

As to credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the Veteran's DD Form 214 shows that he served in the United States Marine Corps from February 1952 to February 1954, with 1 year, 1 month, and 4 days of foreign and/or sea service.  He received the Korean Service Medal, U.N. Medal (Korea), and National Defense Service Medal.  He was attached to the 8th Tank (Tk) Battalion (BN).  

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss or tinnitus.  In February 1954, the Veteran underwent a Release to Inactive Duty examination.  At that time, his hearing was 15/15 bilaterally in whispered and spoken voice.  The Veteran's ears and eardrums were clinically evaluated as "normal."  In September 1958, the Veteran underwent a Marine Reserve physical examination.  At that time, in response to the question of whether the Veteran had ever had or if he currently had any ear trouble, he responded "no."  The Veteran's hearing was 15/15 bilaterally in whispered and spoken voice, and his ears and eardrums were clinically evaluated as "normal."    

In December 2009, the Veteran filed his initial claim for service connection for bilateral hearing loss and tinnitus.  He stated that while he was stationed in Korea, he served in a tank company and was routinely exposed to loud noise.  

In March 2010, the Veteran underwent a VA audiological examination.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had served in Korea as a tank driver.  He reported noise exposure from the tank engine and gun.  The Veteran also noted that on one occasion, his tank was hit with a mortar and after the blast, he experienced a temporary drop in his hearing that lasted for a few minutes.  According to the Veteran, he had been a farmer for his entire life.  The Veteran stated that he had been using tractors since the 1960s.  He denied any recreational noise exposure other than the seasonal use of a riding lawn mower.  The Veteran also noted that he experienced tinnitus which was constant.  He indicated that his tinnitus had been present for approximately 20 years.      

The audiological examination revealed that the Veteran had puretone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 30, 35, 65, 65, and 80 decibels, respectively, with a puretone average of 61.25 decibels.  In the left ear for the same frequencies, he had puretone air conduction threshold levels of 20, 10, 30, 60, and 85 decibels, with a puretone average of 46.25 decibels.  Speech discrimination percentages were 68 percent in the right ear and 80 percent in the left ear.  The diagnoses were mild to severe sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.  The examiner stated that a review of the Veteran's service treatment records showed that in the Veteran's induction and separation examinations, dated in August 1951 and February 1954, normal bilateral hearing via whispered and spoken voice testing was reported.  In addition, a Marine Reserve physical examination that was conducted in September 1958, over four years after the Veteran's discharge, also reported normal bilateral hearing via live voice testing.  The records were silent for documentation of hearing loss or tinnitus while in the military or in the years immediately following his discharge.  The examiner noted that according to the Veteran, the current VA audiological evaluation was the first hearing test he had taken since his military discharge in 1954.  The examiner indicated that given the absence of evidence that hearing loss began while in the service or within a reasonable timeframe of discharge, it was impossible to establish a nexus between the current bilateral hearing loss and noise exposure that occurred 56 to 60 years ago.  Therefore, the examiner opined that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of military noise exposure.      

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  At that time, he testified that he was a tank driver during service and was exposed to loud noises.  Specifically, after one occasion when his tank was hit, he experienced hearing loss and tinnitus and was removed from his position as a driver because of his hearing loss.  According to the Veteran, the whispered and spoken tests that he was given upon his separation were inadequate and insensitive to any hearing loss that he had at that time.  The Veteran's brother testified that when the Veteran returned home after his discharge, he had trouble hearing.  He indicated that the Veteran would also complain about ringing in his ears.  

At the time of the Travel Board hearing, the Veteran submitted a statement from his wife in support of his claims.  In the statement, the Veteran's wife indicated that she had known the Veteran all of her life.  She stated that the Veteran could hear before he went into the military.  The Veteran's wife noted that at present, the Veteran had hearing problems and a ringing in his ears.  

In this case, the Veteran has provided no medical or audiological opinions supporting his claim.  Rather, the VA examiner from March 2010 rendered the opinion that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were less likely as not caused by or the result of military noise exposure.  This opinion was based upon a claims file review, questioning of the Veteran, and examination results, and the opinion is supported by a rationale.  It is therefore very probative evidence against the Veteran's claims.

The only evidence supporting the Veteran's claims is lay evidence.  The Board does not doubt that the Veteran had significant noise exposure in service, and these claims are not being denied on the basis of an absence of such noise exposure.  However, in terms of hearing loss, the Board does not find the Veteran's contentions of continuity of symptomatology to be credible; the fact that he specifically denied ear problems in 1958 renders his current contentions highly dubious.  See Buchanan v. Nicholson, supra.  In terms of tinnitus, the Board is aware of the Charles holding, but in this case the Veteran has indicated that tinnitus was of delayed onset (e.g., present for 20 years as of the March 2010 examination), rather than continuous since service, and this is consistent with his denial of ear problems in 1958.  As to the other lay witnesses in this case, the Board notes that hearing loss and tinnitus are audiological disorders that do not have readily identifiable features to individuals other than the claimant (as opposed to, say, varicose veins or scars), and the Board therefore accords the opinions very little probative weight.  See 38 C.F.R. § 4.85, 4.87.  

The Board would also point out that, while a veteran is certainly competent to note a decrease in hearing, he is not able to ascertain that the thresholds of 38 C.F.R. § 3.385 are met in the absence of training or credentials in medicine or audiology.  Also, absent such credentials, a veteran is unable to provide a competent opinion as to medical causation (as opposed to continuity of symptomatology).  See 38 C.F.R. § 3.159(a)(2).  Here, the Veteran has no such training or credentials.  As a consequence, his lay opinion would be of no more than minimal probative value even if found credible.
 
In summary, the Veteran did not claim current bilateral hearing loss or tinnitus for more than five decades subsequent to service, and there was no medical or audiological evidence confirming such diagnoses until the March 2010 VA examination.  He has not provided lay or medical evidence that is both competent and credible in support of either claim.  The lay evidence provided by the Veteran and other witnesses - the only evidence supporting his claims - is of little to no probative value and is very substantially outweighed by the March 2010 VA examiner's opinion, particularly in light of the more than five decade gap between separation from service and the initial diagnoses of the disabilities in question.  For all of these reasons, the preponderance of the evidence is against the Veteran's claims, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.   


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


